KLEIN, P. J.,
The reason for filing the present account is the death on December 25, 1973, of Alice Pardee Holland, co-trustee. In paragraph fifth of his will, testator provided that, in the event of the death of the individual co-trustee “my *370eldest living descendant resident in Pennsylvania, competent to act, shall become co-fiduciary with the corporate fiduciary named herein.” The “eldest living descendant resident in Pennsylvania,” is stated to be Margaret Earle Brewster who, by writing, declined to act as co-fiduciary.
The accountant has presented for adjudication the question whether a substituted co-trustee is required to be appointed by the terms of testator’s will. The Provident National Bank, surviving trustee, asserts in the statement of proposed distribution that “The other descendants living in Pennsylvania are all relatively young and it is proposed that Provident National Bank continue as the sole trustee.”
In the notice of the audit sent to all parties in interest, information was included about Mrs. Brewster’s decision not to act as co-trustee and the accountant’s proposal not to fill that office. The notice also stated:
“Unless you advise us that you object to this proposal or appear at the audit in person or by counsel, we will hand up Mrs. Brewster’s Renunciation and inform the Court that there is no objection to having the Provident National Bank act as the sole trustee of these trusts.”
There was no objection heard at the audit from any party, including the guardian and trustee ad litem, who has informed the auditing judge he has no objection to the request of the Provident National Bank to act as sole trustee. Under these circumstances, the auditing judge is satisfied that it will be in the best interests of all concerned to continue this trust with only the corporate fiduciary and will not require the appointment of a successor individual co-trustee. . . .
And now, January 21,1975, the account is confirmed nisi.